In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Smith, J.), dated January 6, 1993, as granted that branch of the defendant’s motion which was to transfer the *668venue of the action from Queens County to Ulster County pursuant to CPLR 510 (3).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant met its burden of demonstrating that the convenience of material witnesses and the ends of justice would be promoted by the change of venue to Ulster County (see, CPLR 510 [3]) where the action arose (see, Jansen v Bernhang, 149 AD2d 468). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.